Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US-20200048298-A1).
Regarding claims 5 and 6, Prakash teaches a diterpene glycoside isolated from Stevia [0010].  The glycoside has two glucose moieties coming from C-13 with a rhamnose branching from the first glucose and two glucose moieties coming from C-19, with a third glucose moiety branching from the first [0013 “CC-00336”].  Prakash teaches adding a sweetener composition to a consumable such as a beverage [0038], [0120].  The sweetener composition comprises the diterpene glycoside CC-00336 and an additional sweetener [0119].  Prakash also teaches the claimed rebaudiosides A and D [0129].  It would have been obvious to have selected one or more of these sweeteners to use in combination with CC-00336 as Prakash teaches that the sweeteners are known to be combined.
Prakash does not teach CC-00336 or its salt or hydrate being present in a food or beverage in an amount effective to improve the lingering aftertaste of rebaudioside A or D compared to the same food or beverage lacking CC-00336 or its salt or hydrate.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, because Prakash teaches a compound similar to that of claim 5, the effect of CC-00336 on aftertaste would also be similar.
While Prakash does not teach a concentration of CC-00336 being present in an amount that improves the lingering aftertaste, it does teach 1ppm or greater of CC-00336 being used [0318].  This overlaps with a concentration of Formula (I) that is effective in reducing the lingering aftertaste (the lower concentration limit of Formula (I) or greater), therefore making the claim obvious.
Regarding claims 19 and 22, Prakash teaches the combination of a diterpene glycoside and at least one additional sweetener in a beverage.  Prakash teaches a composition combining CC-00336 and one or more secondary sweeteners in a ratio of 1:99 to 99:1 by weight [0107].  This provides 1 – 99 wt% CC-00336 based on the mass of the secondary sweeteners.  This range overlaps and thereby renders obvious the claimed ranges.
Regarding claim 23, Prakash teaches a final concentration of the diterpene glycoside in the consumable being 1x106 – 0.01 wt% (1 – 10000 ppm) [0112].  The claimed concentrations overlaps with and are obvious over the prior art.

Response to Arguments
Applicant’s arguments, filed November 5th, 2022, have been fully considered.
Claims 20 and 21 have been cancelled.  All rejections of them have been withdrawn in view of the amendments.
Claims 5, 6, 19, 22, and 23 have been amended to overcome the rejection under 35 U.S.C. 103 and the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799